Exhibit 10.6

EXECUTION COPY

ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”), dated as of December 4,
2009 (the “Asset Distribution Date”), by and among TIME WARNER INC., a Delaware
corporation (“TWX”), AOL INC., a Delaware corporation (“AOL”) and AOL LLC, a
Delaware limited liability company (“AOL LLC”).

RECITALS

WHEREAS, TWX and AOL are parties to a Separation and Distribution Agreement
dated as of November 16, 2009 (the “Separation and Distribution Agreement”);

WHEREAS, pursuant to the Separation and Distribution Agreement, TWX and AOL
agreed to cause the Internal Transactions, including the Asset Distribution, to
be completed;

WHEREAS, in order to complete the Asset Distribution, the parties desire to
enter into this Agreement; and

WHEREAS, terms used but not defined herein have the meanings assigned thereto in
the Separation and Distribution Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged by this Agreement, the parties agree as follows:

1. Assignment. Subject to the terms of the Separation and Distribution
Agreement, effective as of 12:01 a.m. eastern standard time on the Asset
Distribution Date, AOL LLC hereby transfers, assigns, conveys and delivers to
AOL, and AOL hereby accepts from AOL LLC, all of AOL LLC’s right, title and
interest in the AOL Assets (excluding the AOL Online Shares).

2. Assumption. Subject to the terms of the Separation and Distribution
Agreement, effective as of 12:01 a.m. eastern standard time on the Asset
Distribution Date, AOL hereby assumes and agrees faithfully to pay, perform,
discharge and fulfill when due, all of the AOL LLC Liabilities.

3. Release. Except as provided in the Separation and Distribution Agreement or
any Ancillary Agreement, effective as of the Distribution, AOL does hereby, for
itself and each other member of the AOL Group, remise, release and forever
discharge TWX, AOL LLC and the other members of the TWX Group, from any and all
AOL LLC Liabilities.

4. Further Assurances. Each party hereto agrees to take such further actions as
may be reasonably necessary to effect the transactions contemplated by this
Agreement, including any actions after the Asset Distribution Date required in
accordance with the terms of the Separation and Distribution Agreement.



--------------------------------------------------------------------------------

5. Separation and Distribution Agreement and Ancillary Agreements. The parties
agree that, in the event of a conflict between the terms of this Agreement and
the Separation and Distribution Agreement or any Ancillary Agreement, the terms
of the Separation and Distribution Agreement or the relevant Ancillary
Agreement, as applicable, shall govern.

6. Employee Matters Assignment and Assumption Agreement. The parties agree that
the Employee Matters Assignment and Assumption Agreement shall exclusively
govern the assignment and assumption of all AOL LLC employment-related assets
and liabilities.

7. Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof. Each party irrevocably consents to the exclusive jurisdiction,
forum and venue of the Commercial Division of the Supreme Court of the State of
New York, New York County and the United States District Court for the Southern
District of New York over any and all claims, disputes, controversies or
disagreements between the parties or any of their respective subsidiaries,
affiliates, successors and assigns under or related to this Agreement or any of
the transactions contemplated hereby.

8. Binding Effect. This Agreement shall be binding upon each of the parties and
their respective successors and assigns.

9. Counterparts. This Agreement may be executed in one or more counterparts, all
of which counterparts shall be considered one and the same agreement, and shall
become effective when one or more counterparts have been signed by each party
hereto and delivered to the other parties.

10. Severability. If any provision of this Agreement or the application thereof
to any Person or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon any such determination, the parties shall negotiate
in good faith in an effort to agree upon a suitable and equitable provision to
effect the original intent of the parties.

11. Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

12. Amendments. No provisions of this Agreement shall be deemed waived, amended,
supplemented or modified by any party hereto, unless such waiver, amendment,
supplement or modification is in writing and signed by the authorized
representative of each party. Any waiver of any term or condition shall not be
construed as a waiver of any subsequent breach or a subsequent waiver of the
same term or



--------------------------------------------------------------------------------

condition, or a waiver of any other term or condition of this Agreement. The
failure of any party to assert any of its rights hereunder shall not constitute
a waiver of any such rights.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

TIME WARNER INC., by     /s/ John K. Martin, Jr.   Name:   John K. Martin, Jr.  
Title:   Executive Vice President and
Chief Financial Officer

 

AOL INC., by       /s/ Ira H. Parker   Name:   Ira H. Parker   Title:  
Executive Vice President,
Corporate Secretary and General Counsel

 

AOL LLC, by     /s/ Ira H. Parker   Name:   Ira H. Parker   Title:   Executive
Vice President,
Corporate Secretary and General Counsel